TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 14, 2021



                                      NO. 03-20-00557-CV


                                         D. M., Appellant

                                                  v.

                 Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMTH
              AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the final order in suit affecting parent-child relationship signed by the trial

court on November 3, 2020. Having reviewed the record and the parties’ arguments, the Court

holds that there was no reversible error in the trial court’s order. Therefore, the Court affirms the

trial court’s order. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.